Title: Remission for John Curtis, 8 November 1816
From: Madison, James
To: 


        
          [8 November 1816]
        
        Whereas at a late Circuit Court of the United States for the District of Vermont John Curtis, of the said District, was convicted of a misdemeanor, for an attempt to smuggle foreign goods into the United States, whereupon he was sentenced to pay a fine to the United States, and to satisfy the costs of the prosecution against him, or to stand committed ’till the sentence of the Court should be complied with: And whereas it has been made to appear to me that the said Curtis is unable to pay the said fine, and a longer Imprisonment of him would therefore be unavailing, Now, therefore, be it known, that I, James Madison, President of the United States, in consideration of the Premises, and for other good Causes me thereunto moving, have remitted, and I do hereby remit the fine aforsaid, & every part thereof, willing and requiring that the said John Curtis be discharged, & fully released from the sentence aforesaid, upon, his paying and satisfying all the costs incurred in, and by reason of the Prosecution aforesaid.
        In testimony whereof I have hereunto set my Hand and caused the seal of the United State⟨s⟩ to be affixed.
        Done at the City of Washington this 8th day of November, A.D 1816, and of the Independence of the United States the forty first.
        
          James MadisonBy the President[…]
        
       